TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00246-CR







Paul E. Gendron, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY


NO. 424604, HONORABLE DAVID CRAIN, JUDGE PRESIDING







PER CURIAM


	The county court at law found appellant guilty of violating a protective order.  Tex.
Penal Code Ann. § 25.07 (West 1994).  The court assessed punishment at incarceration for forty-five days and a $500 fine.

	The State urges that we do not have jurisdiction of this appeal because appellant's
notice of appeal does not comply with the "but clause" of rule 40(b)(1).  Tex. R. App. P.
40(b)(1).  As we understand the case law, rule 40(b)(1) does not apply to misdemeanors. 
Lemmons v. State, 818 S.W.2d 58 (Tex. Crim. App. 1991).  In any event, we find no indication
in the record that appellant's no contest plea was made pursuant to a plea bargain agreement.

	Appellant attacks the judgment of conviction on the ground that the protective order
allegedly violated did not adequately describe the prohibited locations.  Tex. Fam. Code Ann. §
71.11(c) (West Supp. 1995).  We cannot evaluate this contention because the order does not
appear in the record.  See Tex. R. App. P. 50(d).  The point of error is overruled.

	The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Aboussie and Jones

Affirmed

Filed:   September 13, 1995

Do Not Publish